Exhibit 10.13
EXECUTION COPY

OMNIBUS AMENDMENT NO. 2
THIS OMNIBUS AMENDMENT No. 2, dated July 1, 2015 (this “Amendment”) is entered
into by and among the Transaction Parties (defined below) and relates to the
following transaction documents (the “Transaction Documents”), by and among the
parties hereto: (1) the Sixth Amended and Restated Note Funding Agreement, dated
as of January 30, 2015, by and among Diamond Resorts Issuer 2008 LLC, as issuer
(the “Issuer”), Diamond Resorts Depositor 2008 LLC, as depositor (the
“Depositor”), Diamond Resort Corporation (“DRC”), Diamond Resorts Holdings, LLC
(“Holdings”) and Diamond Resorts International, Inc. (f/k/a Diamond Resorts
Parent, LLC) (“Parent”), each in its capacity as performance guarantor (the
“Performance Guarantors”), the Purchasers (as defined in the Transaction
Documents) and Funding Agents (as defined in the Transaction Documents) from
time to time party thereto and Credit Suisse AG, New York Branch, as
Administrative Agent (the “Administrative Agent”) (the “Note Funding
Agreement”); (2) the Sixth Amended and Restated Indenture, dated as of January
30, 2015, by and among the Issuer, Diamond Resorts Financial Services, Inc., as
servicer (the “Servicer”), Wells Fargo Bank, National Association, as indenture
trustee (the “Indenture Trustee”), as custodian (the “Custodian”) and as back-up
servicer (the “Back-Up Servicer”), and the Administrative Agent (the
“Indenture”); (3) the Fifth Amended and Restated Purchase Agreement, dated as of
January 30, 2015, by and between Diamond Resorts Finance Holding Company, as
seller (“DRFHC”, and together with the Issuer, the Depositor, the Performance
Guarantors, the Purchasers, the Funding Agents, the Administrative Agent, the
Servicer, the Indenture Trustee, the Custodian and the Back-Up Servicer, the
“Transaction Parties”), and the Depositor (the “Purchase Agreement”); (4) the
Fifth Amended and Restated Sale Agreement, dated as of January 30, 2015, by and
between the Depositor and the Issuer (the “Sale Agreement”); (5) the Sixth
Amended and Restated Custodial Agreement, dated as of June 26, 2015, by and
among the Custodian, the Indenture Trustee, the Issuer, the Servicer and the
Administrative Agent (the “Custodial Agreement”); (6) the Fifth Amended and
Restated Undertaking Agreement, dated as of January 30, 2015, by and among the
Performance Guarantors, the Issuer, the Indenture Trustee and the Administrative
Agent (the “Undertaking Agreement”); and (7) any other ancillary documents,
agreements, supplements and/or certificates entered into or delivered in
connection with the foregoing.
RECITALS
WHEREAS, the Transaction Parties desire to amend the Sixth Amended and Restated
Standard Definitions attached or incorporated into each of the Transaction
Documents (the “Sixth Amended and Restated Standard Definitions”) in the manner
set forth herein.
WHEREAS, the Transaction Parties, as applicable, desire to amend the Indenture
in the manner set forth herein.
WHEREAS, the undersigned Purchasers and Funding Agents together constitute 100%
of the Purchasers and Funding Agents.

KL2 2904567.7

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the Transaction Parties hereby agree as follows:
Section 1.01.    Amendment of the Sixth Amended and Restated Standard
Definitions
The following definitions shall replace the corresponding definitions in the
Sixth Amended and Restated Standard Definitions:
““Amendment Closing Date” means July 1, 2015.”
““Hedge Requirement” shall mean the requirement that the Issuer maintain one or
more Hedge Agreements: (i) such that the Gross Excess Spread Percentage is at
least 7.0%, (ii) the notional balance of the interest rate caps or swaps at the
time of purchase is at least equal to the Minimum Hedge Notional Amount, which
notional amount shall amortize on a monthly basis for a term equal to the
amortization schedule of the payments on the pledged loans assuming a schedule
of payments and prepayments mutually determined by the Servicer, the Issuer and
Administrative Agent (which schedule shall be based upon the historical
amortization experience of the Timeshare Portfolio), (iii) are based on
assumptions approved by the Administrative Agent and (iv) is substantially in
the form approved by the Administrative Agent and the Issuer.”
““Trust Accounts” means collectively, the Collection Account, the Reserve
Account, the Hedge Reserve Account and such other accounts established by the
Indenture Trustee pursuant to the Indenture.”
The following definitions shall be added to the Sixth Amended and Restated
Standard Definitions in the appropriate alphabetical order:
““Hedge Purchase Event” shall be deemed to have occurred (i) if a Take-Out
Transaction has not been consummated prior to the Mandatory Take-Out Date or
(ii) if the Issuer fails to deposit into the Hedge Reserve Account the amount
necessary to cause the amount on deposit in the Hedge Reserve Account to be
equal to the Hedge Reserve Account Required Balance.”
““Hedge Reserve Account” shall mean the account established and maintained by
the Indenture Trustee pursuant to Section 3.3 of the Indenture.”
““Hedge Reserve Account Required Balance” shall mean, until such time as a
Take-Out Transaction shall have occurred, for each Business Day, as determined
on such date, an amount equal to the greater of $400,000 and the purchase price
for a Hedge Agreement in the form of an interest rate cap that meets the
definition of Hedge Requirement (other than clause (ii) thereof) for a notional
amount equal to the excess of 90% of the Outstanding Note Balance of the Notes
over $53,000,000, as determined by the Administrative Agent.”

2
KL2 2904567.7

--------------------------------------------------------------------------------



““Mandatory Take-Out Date” means the Determination Date in respect of the
Payment Date in August 2015.”
““Minimum Hedge Notional Amount” means (a) so long as no Hedge Purchase Event
shall have occurred, 90% of the Outstanding Note Balance of the Notes up to
$53,000,000 and (b) if a Hedge Purchase Event or a Take-Out Transaction shall
have occurred, 90% of the Outstanding Note Balance of the Notes.”
““Take-Out Transaction” shall mean any securitization or other financing of the
assets securing the Notes whereby at least 75% of the Outstanding Note Balance
is repaid from the proceeds of such securitization or other financing.”
Section 1.02.    Amendment of the Indenture
Section 3.3 of the Indenture shall be amended by deleting the same in its
entirety and replacing it with:
“SECTION 3.3. Hedge Reserve Account. The Indenture Trustee has caused to be
established and shall cause to be maintained an account (the “Hedge Reserve
Account”) for the benefit of the Noteholders. The Hedge Reserve Account shall be
an Eligible Bank Account initially established at the Corporate Trust Office of
the Indenture Trustee, bearing the designation “Diamond Resorts Issuer 2008 LLC
– Hedge Reserve Account, Wells Fargo Bank, National Association, as Indenture
Trustee for the benefit of the Secured Parties”. The Indenture Trustee on behalf
of the Secured Parties shall possess all right, title and interest in all funds
on deposit from time to time in the Hedge Reserve Account and in all proceeds
thereof. The Hedge Reserve Account shall be under the sole dominion and control
of the Indenture Trustee for the benefit of the Secured Parties as their
interests appear in the Trust Estate. If, at any time, the Hedge Reserve Account
ceases to be an Eligible Bank Account, the Indenture Trustee shall, in
accordance with Section 3.1(l), establish a new Hedge Reserve Account (which if
not maintained by the Indenture Trustee is subject to an account control
agreement satisfactory to the Indenture Trustee and the Administrative Agent)
which shall be an Eligible Bank Account, transfer any cash and/or any
investments to such new Hedge Reserve Account and from the date such new Hedge
Reserve Account is established, it shall be the “Hedge Reserve Account.” Amounts
on deposit in the Hedge Reserve Account shall be invested in accordance with
Section 3.1 hereof. Funding, withdrawals and payments from the Hedge Reserve
Account shall be made in the following manner:
(i)    Funding. Until such time as a Take-Out Transaction shall have occurred,
on the Amendment Closing Date and each Business Day, the Issuer shall deposit or
shall cause to be deposited into the Hedge Reserve Account the amount necessary
to cause the amount on deposit in the Hedge Reserve Account to be equal to the
Hedge Reserve Account Required Balance.
(ii)    Purchase. On any Business Day, the Issuer may purchase or cause to be
purchased a Hedge Agreement that meets the Hedge

3
KL2 2904567.7

--------------------------------------------------------------------------------



Requirements. The Indenture Trustee shall, as directed by the Issuer and the
Administrative Agent, to the extent of funds available in the Hedge Reserve
Account, either (i) pay the applicable Hedge Agreement premium to the related
Qualified Hedge Counterparty, or (ii) in the event the Issuer provides the
Indenture Trustee with evidence that it has already purchased a Hedge Agreement,
reimburse the Issuer. To the extent there are funds remaining in the Hedge
Reserve Account following the purchase of such Hedge Agreement, the Indenture
Trustee shall withdraw such funds from the Hedge Reserve Account and deposit
such funds into the Collection Account as Available Funds for the immediately
following Payment Date.
(iii)    Hedge Purchase Event. Upon the occurrence of a Hedge Purchase Event,
the Issuer shall, no later than 5 Business Days thereafter, purchase or cause to
be purchased a Hedge Agreement that meets the Hedge Requirements. The Indenture
Trustee shall, as directed by the Issuer and the Administrative Agent, to the
extent of funds available in the Hedge Reserve Account, either (i) pay the
applicable Hedge Agreement premium to the related Qualified Hedge Counterparty,
or (ii) in the event the Issuer provides the Indenture Trustee with evidence
that it has already purchased a Hedge Agreement, reimburse the Issuer. To the
extent there are funds remaining in the Hedge Reserve Account following the
purchase of such Hedge Agreement, the Indenture Trustee shall withdraw such
funds from the Hedge Reserve Account and deposit such funds into the Collection
Account as Available Funds for the immediately following Payment Date. To the
extent that the Issuer fails to purchase or cause to be purchased a Hedge
Agreement following a Hedge Purchase Event in the timeframe described above, the
Administrative Agent is authorized to obtain such Hedge Agreement on behalf of
the Issuer and to direct the Indenture Trustee to withdraw from the Hedge
Reserve Account, to the extent of funds available therein, the applicable Hedge
Agreement premium and to pay such amount to the related Qualified Hedge
Counterparty.
(iv)    Withdrawals. Upon the earlier of (a) the purchase of a Hedge Agreement
in accordance with Section 3.3(ii) or 3.3(iii) above or (b) the consummation of
a Take-Out Transaction, to the extent that there are any remaining amounts on
deposit in the Hedge Reserve Account, the Indenture Trustee shall, at the
written direction of the Issuer and the Administrative Agent withdraw all
amounts on deposit in the Hedge Reserve Account and shall deposit such amounts
into the Collection Account as Available Funds on the next Payment Date.”
Section 2.01.    Representations and Warranties
DRC, Holdings, Parent, DRFHC, the Servicer, the Depositor and the Issuer hereby
represent and warrant to each of the other Transaction Parties that, after
giving effect to this

4
KL2 2904567.7

--------------------------------------------------------------------------------



Amendment: (a) the representations and warranties set forth in each of the
Transaction Documents by each of DRC, Holdings, Parent, DRFHC, the Servicer, the
Depositor and the Issuer are true and correct in all material respects on and as
of the date hereof, with the same effect as though made on and as of such date
(except to the extent that any representation and warranty expressly relates to
an earlier date, then such earlier date), (b) on the date hereof, no Default has
occurred and is continuing, and (c) the execution, delivery and performance of
this Amendment in accordance with its terms and the consummation of the
transactions contemplated hereby by any of them do not and will not (i) require
any consent or approval of any Person, except for consents and approvals that
have already been obtained, (ii) violate any applicable law, or (iii)
contravene, conflict with, result in a breach of, or constitute a default under
their organization documents, as the same may have been amended or restated, or
contravene, conflict with, result in a breach of or constitute a default under
(with or without notice or lapse of time or both) any indenture, agreement or
other instrument, to which such entity is a party or by which it or any of its
properties or assets may be bound.
Section 2.02.    References in all Transaction Documents.
To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.
Section 2.03.    Counterparts.
This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
Section 2.04.    Governing Law.
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE TRANSACTION PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 2.05.    Severability of Provisions.
If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.
Section 2.06.    Continuing Effect.

5
KL2 2904567.7

--------------------------------------------------------------------------------



Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.
Section 2.07.    Successors and Assigns.
This Amendment shall be binding upon and inure to the benefit of the Transaction
Parties and their respective successors and permitted assigns.
Section 2.08    No Bankruptcy Petition.
(a)    Each of the parties to this Amendment hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of any Conduit, it will not
institute against, or join any other Person in instituting against any Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States. The provisions of this Section 2.08(a) shall
survive the termination of this Amendment.
(b)    Each of the parties to this Amendment hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
Notes, it will not institute against, or join any other Person in instituting
against the Issuer or the Depositor any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The provisions of this
Section 2.08(b) shall survive the termination of this Amendment.
Section 2.09    Jurisdiction; Waiver of Trial by Jury.
EACH PARTY TO THIS AMENDMENT HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE
PLACING OF VENUE IN NEW YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THIS
AMENDMENT MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY AGREES NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY
REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR
JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT.
EXCEPT AS PROHIBITED BY LAW, EACH

6
KL2 2904567.7

--------------------------------------------------------------------------------



PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AMENDMENT.
[Signature pages follow]



7
KL2 2904567.7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties below have caused this Amendment to be duly
executed by their respective duly authorized officers of the day and year first
above written.
DIAMOND RESORTS ISSUER 2008 LLC, as Issuer
By:    _/s/ Lillian Luu__________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615
 



DIAMOND RESORTS CORPORATION,
as Performance Guarantor


By:    _/s/ Lillian Luu__________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615

KL2 2904567, Omnibus Amendment No. 2

--------------------------------------------------------------------------------



DIAMOND RESORTS HOLDINGS, LLC,
as Performance Guarantor


By:    _/s/ Lillian Luu__________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615




DIAMOND RESORTS INTERNATIONAL, INC.,
as Performance Guarantor

By:    _/s/ Lillian Luu__________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615

KL2 2904567, Omnibus Amendment No. 2

--------------------------------------------------------------------------------



DIAMOND RESORTS DEPOSITOR 2008 LLC, as Depositor


By:    _/s/ Lillian Luu__________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615


DIAMOND RESORTS FINANCE HOLDING COMPANY


By:    _/s/ Lillian Luu__________________
Name: Lillian Luu
Title: Treasurer
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: General Counsel
Telecopy: 702-765-8615


DIAMOND RESORTS FINANCIAL SERVICES, INC., as Servicer


By:    _/s/ David Womer_________________
Name: David Womer
Title: President
Address for notices:
c/o Diamond Resorts Corporation
10600 West Charleston Boulevard
Las Vegas, NV 89135

KL2 2904567, Omnibus Amendment No. 2

--------------------------------------------------------------------------------



Attention: General Counsel
Telecopy: 702-765-8615

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee, Custodian and
Back-Up Servicer


By:    _/s/ Sue Larson_________________
Name: Sue Larson
Title: Vice President
Address for notices:
Wells Fargo Bank, National Association
MAC N9311-161
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services/Asset-Backed Administration
Facsimile Number: 612-667-3464

KL2 2904567, Omnibus Amendment No. 2

--------------------------------------------------------------------------------



CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent

By:    _/s/ Erin McCutcheon________________
Name: Erin McCutcheon
Title:     Vice President
By:    _/s/ Patrick J. Hart___________________
Name: Patrick J. Hart
Title:      Vice President
Address for notices:
Eleven Madison Avenue
New York, NY 10010
Attention: Conduits and Credit Products Group
Telephone: 212-325-6688
Facsimile: 212-325-4599
Bank Name: Bank of New York, NY
ABA Number: 021-000-018
Account Number: 890-038-7025
Attention: Fred Mastromarino
Reference: Credit Suisse AG, New York Branch

KL2 2904567, Omnibus Amendment No. 2

--------------------------------------------------------------------------------



GIFS CAPITAL COMPANY, LLC
as a Conduit


By:    _/s/ Thomas J. Irvin_________________
Name:     Thomas J. Irvin
Title:    Manager
Address for notices:
GIFS Capital Company, LLC
Suite 4900
277 West Monroe St.
Chicago, IL 60606
Attention: Operations
Telephone: 312-977-4560
Email:  chioperations@guggenheimpartners.com
with a copy to:
Credit Suisse AG, New York Branch, as Administrative Agent
Eleven Madison Avenue
New York, NY 10010
Attention: Asset Finance
Telephone: 212-325-6688
Facsimile:212-325-4599
Bank Name: Deutsche Bank Trust Company Americas
ABA Number: 021 001 033
Name of Crediting Account: GIFS Capital Company, LLC
Account Number: 00-471-283
Reference: Diamond Resorts Warehouse

KL2 2904567, Omnibus Amendment No. 2

--------------------------------------------------------------------------------



 
CREDIT SUISSE AG, NEW YORK BRANCH,
 
as a Funding Agent
 
 
 
 
 
 
 
By:
_/s/ Erin McCutcheon __________
 
 
Name: Erin McCutcheon
 
 
Title: Vice President
 
 
 
 
 
 
 
By:
_/s/ Patrick J. Hart _____________
 
 
Name: Patrick J. Hart
 
 
Title: Vice President
 
 
 
Address for notices:
 
Eleven Madison Avenue
 
New York, NY 10010
 
Attention: Conduits and Credit Products Group
 
Telephone: 212-325-6688
 
Telecopy: 212-325-4599
 
 
 
Bank Name: Bank of New York, NY
 
ABA Number: 021-000-018
 
Account Number: 890-038-7025
 
Attention: Fred Mastromarino
 
Reference: Credit Suisse AG, New York Branch






KL2 2904567, Omnibus Amendment No. 2